Exhibit 10.19 SUB-SUBLEASE AGREEMENT This Sub-sublease Agreement ("Sublease"), dated March 10, 2005 (the 'Execution Date"), I s entered into by and between CADENCE DESIGN SYSTEMS, INC. a Delaware corporation ("Sublandlord"), and SECUREALERT, INC., a Utah corporation ("Subtenant") . 1. BASIC SUBLEASE PROVISIONS 1 .1 Premises: The Premises under this Sublease consist of approximately 7,458 rentable square feat located on the fourth (4 0) floor of the building located 150 West Civic Center Drive (the "Building") in the City of Sandy, State of Utah. The Premises demised hereunder are a portion of those certain premises ("Master Premises') containing approximately 42,900 rentable square feet which are demised pursuant to the Master Lease. The Premises ere depicted on Exhibit A to this Sublease. 1 .2 Overlandlord: Workers Compensation Fund of Utah, its successor and/or assigns, the owner of the Building. 1 .3 Master Landlord: Credit Suisse First Boston Group, successors-in-interest to Donaldson, Lufkin & Jenrette Securities Corporation, a Delaware corporation. 1 .4 Overlease: Lease dated April 4, 2000 entered Into by Masterlandlord and Overlandlord . 1 .5 Master Lease: Sublease dated May 29, 2002 entered into by Sublandlord, as tenant, and Master Landlord, as landlord, a copy of which is attached hereto as Exhibit B. 1 .6 Term: Forty Four (44) months, beginning on the Commencement Date and ending on the Expiration Date unless terminated earlier in accordance with the terms and conditions of this Sublease . 1 .7 Commencement Date: Upon the later of (i) delivery of possession of the Premises with all tenant improvements completed to the reasonable satisfaction of Subtenant or (ii) April 1, 2005. 1 .8 Expiration Date: November 29, 2008. 1 .9 Base Rent: As set forth in Section 4 .2. 1 .10 Base Year: 2006 1 .11 Subtenant's Share of Master Premises: 17.38 % 1 .12 Subtenant's Use: General business office use and no other use. 1 .13 Subtenant's Address: Prior to the Commencement Date: 5095 West 2100 South Salt Lake City, Utah 8412 0 Attn: Chad Olsen After the Commencement Date: 150 West Civic Center Drive Fourth Floor Sandy, Utah 84070 ATTN: Chad Olsen Sublandlord's Address: Cadence Design Systems, Inc. 4526 Seaton Center Parkway, Suite 300 Austin, TX 78759 ATTN: Mike Leach, Director, Business Development With copy of all notices to: Cadence Design Systems, Inc c/o Staubach Global Services 15601 Dallas Parkway, Suite 400 Addison, TX 7500 1 ATTN: Cadence Real Estate Administration Telecopy No.: (972) 361-5921 TAX ID#: 77-0148231 Tenant Rep: Mike Leach With copy of all default notices to: Reed Smith Two Embarcadero Center, Suite 2000 San Francisco, CA 94111 ATTN: Charles H. Seaman, Esq. 1 .14 Security Deposit. Three months rent, ($33,505 .05). 1 .15 Brokers: For Sublandlord: Prime Commercial, Inc. For Subtenant: Commerce CRG 1 .16 Definitions: Each of the terms in the Basic Sublease Provisions are used in this Sublease as defined terms and have the meanings given in such sections. Other capitalized words and phrases for which no definition is given in this Sublease shall have the meanings given them in the Master Lease. Unless otherwise indicated, all section references are to the sections of this Sublease. 2. DEMISE OF PREMISES 2.1 Sublandlord hereby subleases the Premises to Subtenant, and Subtenant hereby subleases the Premises from Sublandlord, on and subject to the terms and conditions of this Sublease. 2.2 Sublandlord reserves the right, on reasonable prior notice, to inspect the Premises, or to exhibit the Premises to persons having a legitimate interest at any time during the Term. 3. TERM 3.1 The Term shall commence on the Commencement Date and end upon the Expiration Date. 3.2 If for any reason Sublandlord cannot deliver possession of the Premises to Subtenant by the estimated Commencement Date, (i) Sublandlord shall not be liable therefore, unless Sublandlord has failed to exercise commercially reasonable efforts to deliver possession with all tenant improvements completed by that date, but (ii) Subtenant shall have the right and option to terminate this Sublease without any liability whatsoever. 3.3 Notwithstanding any other provision of this Sublease or the Master Lease, this Sublease may be terminated prior to the Expiration Date by either party if the Master Lease is terminated for any cause whatsoever and Master Landlord does not require Subtenant to attorn. 3.4 Upon consent of this Sublease by Master Landlord, Sublandlord agrees to allow Subtenant, its employees, agents, consultants and contractors to have access and early entry to the Premises, fifteen (15) business days prior to the Commencement Date ("Early Entry Period") on reasonable prior written notice, to allow Subtenant to carry out improvements and installation of Subtenant's furniture, fixtures and equipment thereof as in the reasonable opinion of Subtenant is required to ready the Premises for occupancy; provided, however, such Early Entry Period shall immediately cease on notice from Sublandlord where Subtenant's early entry in the opinion of Sublandlord may delay the completion of the Subtenant Improvements (defined in Section 18 .8) . Subtenant, its employees, agents, consultants and contractors shall take all reasonable and necessary safety and security precautions in connection with the carrying out of the installation of furniture, fixtures and equipment and shall obtain all required governmental permits and pay all governmental fees and charges associated with such work. Subtenant shall indemnify, defend and hold Sublandlord and Master Landlord and all Sublandlord's employees, successors and/or assigns (collectively, the "Indemnities") harmless from and against any and all costs, demands, claims, liabilities, violations, losses or damages which any of the Indemnities, individually or collectively, may at any time hereafter suffer or sustain arising or in any way related to Subtenant's accessing and entering the Premises and carrying out installation of furniture, fixtures and equipment in, on or to the Premises prior to the Commencement Date of this Sublease. 4. RENT 4.1 The consideration payable by Subtenant for the Premises shall consist of the Base Rent under Section 4 .2, Additional Rent under Section 4 .3 and the Other Charges under Section 4.5. Base Rent, Additional Rent and Other Charges are collectively referred to as "Rent" Subtenant's covenant to pay Rent shall be independent of every other covenant in this Sublease . 4.2 Beginning on the Commencement Date and continuing thereafter on the first day of each month during the Term, Subtenant shall pay to Sublandlord in advance, and without notice, demand, deduction or offset, the following monthly Base Rent. Months 1 through 12: $11,168.36 per month ($17 .97/RSF/annum) Months 13 through 24: $11,479.10 per month (518 .47/RSF/annum) Months 25 through 36: $11,789.85 per month ($18.97/RSF/annum) Months 37 through 44: $12,100.60 per month ($19.47/RSF/annum) Base Rent for any partial month will be prorated, based on a thirty (30) day month.
